                                 Case 20-14452   Doc 29       Filed 01/04/21   Page 1 of 2
Entered: January 4th, 2021
Signed: January 3rd, 2021

SO ORDERED




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF MARYLAND
                                            BALTIMORE DIVISION
                                                          )
             In Re:
                                                          )

                                                          )
             Victoria McLaughlin                                       Case No. 20-14452-NVA
                                                          )
              Debtor.                                                  (Chapter 7)
         )         )         )      )     )      )    )          )      )      )     )       )   )


                                      ORDER GRANTING
               TRUSTEE’S APPLICATION FOR AUTHORITY AND APPROVAL TO EMPLOY
                             BK GLOBAL REAL ESTATE, LLC, AND
                        BETH BUSS, A MEMBER OF EXECUHOME REALTY,
                AND APPROVE LISTING AGREEMENT FOR SALE OF REAL PROPERTY

                   UPON CONSIDERATION of the Application to Retain BK Global Real Estate
         Services LLC, and Beth Buss, a Member of ExecuHome Realty, and Approve Listing
         Agreement for Sale of Property (the "Application"), and for good cause shown,
                   IT IS by the United States Bankruptcy Court for the District of Maryland:
                   ORDERED, that the Application be, and it hereby is, granted; and it is
                   FURTHER ORDERED, that the Trustee is hereby authorized to enter into the
         Listing Agreement attached to the Application and to retain BK Global to perform the
         services provided for therein with respect to the improved residential real property located
         at 3322 Ryerson Circle Halethorpe, Md 21227 (the "Property"); and it is
                   FURTHER ORDERED, that the Trustee is hereby authorized to retain Beth Buss,
         a Member of ExecuHome Realty (the "Local Listing Agent"), to perform the services
         described in the Application with respect to the Property; and it is
                Case 20-14452      Doc 29    Filed 01/04/21   Page 2 of 2




       FURTHER ORDERED, that subject to Motion and Notice under § 363 and
Bankruptcy Rules 2002 and 6004, the Trustee may compensate BK Global and the Local
Listing Agent at settlement pursuant to Sections 327, 328(a) and 330 of the Bankruptcy
Code, as described in the Application, without further order of this Court.
Suggested Distribution List:

Zvi Guttman, Trustee
The Law Offices of Zvi Guttman, P.A.
P.O. Box 32308
Baltimore, Maryland 21282

Alexander Sanchez
Sanchez Garrison & Associates, LLP
575 S. Charles St., Suite 404
Baltimore, MD 21201

Malcolm Brooks Savage
10021 Balls Ford Road, Suite 200
Manassas, VA 20109

Office of the U.S. Trustee
101 W. Lombard St., Room 2625
Baltimore, MD 21201

Victoria McLaughlin
3322 Ryerson Circle
Halethorpe, MD 21227

Patrick Butler
BK Global Real Estate Services
1095 Broken Sound Parkway NW, Suite 100
Boca Raton, FL 33487

Beth Buss
ExecuHome Realty
9512 Harford Rd., Suite 7
Parkville, MD 21234


                                    END OF ORDER
